PER CURIAM.
Will Frazier ("Defendant") appeals his conviction of one count of assault in the second degree in violation of § 565.060. In his sole point, Defendant claims the trial court abused its discretion in overruling Defendant's objection and in admitting Danny Stratton's ("Victim's") testimony at trial that an unidentified woman screamed "stop hitting him" or "stop kicking him" while Defendant was in a physical altercation with Victim. Defendant argues the woman's statement was inadmissible hearsay and the statement was testimonial in nature, thereby violating his constitutional rights to due process, a fair trial, and to confront the witnesses against him. We find the unidentified woman's statement was admissible as an excited utterance. We also find the woman's statement was not testimonial. Accordingly, we affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).